Citation Nr: 1603292	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-32 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for migraine headaches.

2.  Entitlement to a disability rating in excess of 30 percent prior to October 13, 2009, a disability rating in excess of 50 percent from October 13, 2009 to December 28, 2011, and a disability rating in excess of 70 percent from December 29, 2011 to March 10, 2014 for posttraumatic stress disorder (PTSD) to include inextricably intertwined symptoms of a traumatic brain injury (TBI).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A signed statement from the Veteran's representative was received by VA, on December 11, 2013, prior to the promulgation of a decision by the Board, in which the Veteran's representative, expressed the Veteran's desire to withdraw the issue of entitlement to a disability rating in excess of 30 percent for migraine headaches.

2.  Prior to October 2009, the Veteran's PTSD did not cause occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total and occupational and social impairment.

3.  From October 2009 to March 2014, the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas due to suicidal ideation, but the Veteran's PTSD did not cause total occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of entitlement to a disability rating in excess of 30 percent for migraine headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for an increased rating for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  The Veteran attended a decision review officer conference in January 2014, and a report of the conference is of record.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Migraine Headaches

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's representative has withdrawn the issue of entitlement to a disability rating in excess of 30 percent for migraine headaches, and, hence, in regard to this issue there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed.

Increased Rating for PTSD

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran contends that he is entitled to a disability rating in excess of 30 percent prior to October 2009, a disability rating in excess of 50 percent from October 2009 to December 2011, and a disability rating in excess of 70 percent from December 2011 to March 2014 for his PTSD to include his intertwined TBI symptoms.  

The Veteran first filed for service connection for PTSD in June 2008, and, in January 2009, the RO granted service connection and assigned an initial 30 percent rating effective as of the date his claim.  The Veteran appealed his initial disability rating, and, in June 2014, the RO increased the Veteran's rating to a staged rating as follows: 30 percent effective June 11, 2008, 50 percent effective October 13, 2009, 70 percent effective December 28, 2011, and 100 percent effective March 10, 2014.  In coming to this determination, the RO noted that the Veteran had also been diagnosed with a TBI, but that the symptoms of the TBI were inextricably intertwined with the symptoms of the Veteran's PTSD.

Mental disorders, including PTSD, are rated pursuant to the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130. 

A 30 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  See Mauerhan.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vazquez-Claudio.

Medical Evidence

A review of the Veteran's service treatment records reveals that the Veteran exposed to combat stressors and sustained a gunshot wound to the head in May 1968.  The Veteran was first diagnosed with PTSD during a screening for PTSD in August 2008 which came up positive.

The Veteran underwent a VA psychiatric examination in September 2008.  The Veteran reported that his main issue was hypervigilance, and he asserted that he never wanted to have people in too close proximity, because of security issues.  He reported waking up two or three times in a typical night and having difficulty getting back to sleep.  The Veteran estimated that he got approximately four to five hours of sleep at night and that he experienced disturbing dreams or nightmares approximately three times a week.  The Veteran also indicated that he had intrusive thoughts, but he did not indicate that he was experiencing flashbacks.  The Veteran denied suicidal ideation as well as significant problems with anger and/or irritability.  The Veteran also reported that his relationship with his wife of 14 years was pretty good, and that he had a great relationship his two children.  The Veteran denied losing time from work due to his mental health condition, and he denied that his mental health symptomatology was interfering with his work performance.  He had been working as a tow truck driver since November 2007, and described his work performance as "pretty good".  The Veteran was alert and oriented and appropriately dressed.  Leisure and recreational activities were limited, but the Veteran did participate in social activities with his immediate family and he enjoyed doing that.  The examiner concluded that overall inappropriate behavior was not a significant problem for the Veteran.

The examiner determined that the Veteran's recent and remote memories were satisfactory, and that the Veteran was oriented in all spheres.  The examiner observed that the rate and volume of the Veteran's speech was normal.  According to the examiner, the Veteran's thought process production was spontaneous, abundant, goal directed, and relevant, and there was no suicidal ideation, homicidal ideation, or delusions.  Additionally, the examiner found that the Veteran's abstract ability, recent and remote memory, and concentration were all satisfactory.  The Veteran's Global Assessment of Functioning (GAF) was scored at 50.  GAF represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health.  Scores range between zero and 100.  Higher scores correspond to better mental health.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994) [hereinafter DSM-IV].  Finally, the examiner opined that the Veteran's judgment was good, but his insight was limited.  The examiner stated that the Veteran's psychiatric symptomatology was in the serious range, although approaching the moderate range, based on the GAF score that was assigned.

VA medical records from October 2008 to January 2009 indicated that the Veteran was treated for PTSD by a VA physician.  The VA physician diagnosed the Veteran with probable chronic PTSD and assigned a GAF of 55.  The Veteran denied suicidal ideation during this period.  The Veteran was noted to be less hypervigilant and had a decreased hyperstartle response.  It was noted in January 2009 that the Veteran had been laid off after injuring his hand, and the towing company was not as busy.  The Veteran was looking for a new job, and was noted to have contact with his wife and children with no overt psychotic symptomatology and no panic attacks.

VA medical records from May 2009 to September 2009 indicated that the Veteran was treated for PTSD by another VA physician.  The physician also diagnosed the Veteran with PTSD and assigned a GAF of 50.  The Veteran denied suicidal ideation during this period.  In July 2009, the Veteran reported sleeping 4 hours per night, with proximal and intermittent wakefulness.  He reported experiencing nightmares at night and flashbacks during the day.  He reported feelings of hopelessness, lack of motivation and lack of interest.  He denied any irritability, or concerns about hurting his wife during sleep.  He continued to live with his wife and 14 year old son.  The Veteran was alert and oriented with normal speech and logical and coherent thought processes.  He had a full range of effect.  He had stopped his PTSD medication while on chemotherapy.

The Veteran underwent a second VA examination in October 2009 to determine the symptomology of his PTSD.  The Veteran indicated that he was sad most days.  He experienced passive suicidal ideation without any plan or intent approximately one time per week, but denied having any homicidal ideation.  The Veteran reported getting approximately five hours a sleep a night and experienced nightmares approximately three to four times a week.  The Veteran claimed to have trouble with his short-term memory and to experience flashbacks three times a week.  The Veteran reported that he was hypervigilant about his surroundings.  He indicated that he had lost interest in activities that he had previously enjoyed, but attributed this to his health issues.  The Veteran estimated that his PTSD was at worst 7-8/10.  The Veteran indicated that he was not working at that time, primarily on account of his physical limitations and in particular his stomach cancer.  He reported a beautiful relationship with his wife of 15 years and a good relationship with his son.

The examiner observed that the Veteran was alert and oriented in all spheres, and that he was well-groomed.  The examiner also observed that the Veteran's rate, tone, and volume of speech were within normal limits.  The examiner did not formally assess the Veteran's memory or concentration.  The examiner opined that the Veteran's judgment and insight appeared to be fair and good.  The examiner assigned a GAF of 48.  

The examiner stated that with regard to the Veteran's employability that if
the Veteran were employed at that time his PTSD symptomatology would more likely than not have a mild to moderate impact in his work environment.

VA treatment records from January and May 2010 show a GAF of 45.  In May, the Veteran stated that he was not very good, but he was alert and oriented with logical and coherent thought processes and a full affect.  The Veteran stated that he was agitated, irritable.

The Veteran was examined at a VA facility to determine the symptomology of his TBI symptoms in July 2010.  The Veteran reported that he only sleeps four to five hours a night.  The examiner noted that the Veteran had moderate memory impairment, decreased attention, and difficulty concentrating.  

The Veteran, as well as his wife and one of his children, submitted several written statements in July 2010.  In his statements, the Veteran indicated that he dreams of being in the Republic of Vietnam at least three to four times a week.  The Veteran also indicated that he avoided people and is easily startled by loud noises.  The Veteran reported that even when he is at home, if he hears a loud noise, he will often have to go outside to relax for a moment.  The Veteran's wife and child corroborated the Veteran's statements.  They also added that the Veteran has problems controlling his temper.

In August 2010, the Veteran was noted to walk his dog for exercise.  He would raise his voice, but he denied any violence and he was able to walk away to avoid confrontation.  He denied any suicidal ideation and had fair insight and judgment.  In September 2010, the Veteran denied any suicidal thinking, despite being depressed. 

In April 2011, the Veteran was assigned a GAF of 45 for PTSD and early dementia.  It was noted that the Veteran liked to walk the dogs and spend time with friends, but would isolate on bad days.  He denied any recent panic attacks.  The Veteran's mood had been stable, but he continued to have significant PTSD symptomatology, and his sleep was restless with vivid nightmares.

The Veteran underwent a third VA examination in December 2011.  The Veteran reported that his marriage was going well and that he had a good relationship with his son.  The Veteran also indicated that he gets anxious around people and has short term memory problems.  The examiner determined that it was not possible to differentiate between the symptoms attributable to the Veteran's PTSD and TBI, because the Veteran's symptoms were inexplicably intertwined.  The examiner estimated that the Veteran's PTSD caused occupational and social impairment with occasional decreases in work efficient and intermittent periods of an inability to perform occupational tasks.  The examiner also observed the following symptoms: depressed mood, chronic sleep impairment, impairment of short and long term memory, difficulty understanding complex commands, disturbances of motivation, and suicidal ideation (without plan or intent).  However, the examiner later noted that the Veteran denied any current suicidal ideation.

The record is otherwise silent until January 2014.  In January 2014, the Veteran attended a decision review officer conference.  The Veteran reported increased symptoms including weekly panic attacks, decreased socialization, nightmares, sleep difficulties, and suicidal ideation.

Prior To October 2009

The Veteran is not entitled to a disability rating of 50 percent prior to October 2009.  The September 2008 examination indicated that the Veteran's speech was normal and his judgement was good.  The examiner determined that the Veteran's abstract ability, recent and remote memory, and concentration were all satisfactory.  Finally, the examiner found that the Veteran's thought process production was spontaneous, abundant, goal directed, and relevant, and there was no suicidal ideation, homicidal ideation, or delusions.  The Veteran did not report having panic attacks more than once a week.  The Veteran did report that he had a great relationship with his family, and he indicated that his PTSD did not impact his work.  The Veteran also denied any significant problems with anger or irritability.  Accordingly, the weight of the evidence indicates that the Veteran did not manifest any of the symptoms enumerated as illustrative of a 50 percent rating in the rating criteria.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

As previously note, the symptoms listed are illustrative rather than exhaustive; see Mauerhan; and a 50 percent disability rating could be assigned based on the manifestation of the enumerated symptoms or others of similar severity, frequency, or duration.  See Vasquez-Claudio.  Nevertheless, the weight of the evidence indicates that the Veteran's other symptoms were not of similar severity, frequency, or duration.  

The Veteran's other symptoms prior to October 2009 include sleep impairment from recurrent nightmares, intrusive thoughts, anxiety when close proximity to other people, and an exaggerated startle response.  Nevertheless as previously noted, the Veteran reported, in the September 2008 examination, that his mental health condition did not affect his job performance and indicated that he had good family relationships.  Thus these symptoms were, by the Veteran's own account, not severe enough to cause apparently any occupational and social impairment prior to October 2009; let alone occupational and social impairment with reduced reliability and productivity.  Additionally, the Board also notes that chronic sleep impairment is a symptom enumerated in the criteria for the 30 percent that the Veteran has already been assigned for this period.  

Finally, the Board notes Veteran's GAF score ranged from 50 to 55 prior to October 2009.  GAF scores, however, are not outcome determinative, and it does not mandate the assignment of a certain disability rating.   See Bowling v. Principi, 15 Vet. App. 1 (2001) (noting that GAF scores are only one factor that the Board must consider  . . . to determine the appropriate level of disability).  The Veteran's psychiatric symptoms that have been documented in the medical records simply do not meet the criteria for a 50 percent rating.  These symptoms which are specifically described are taken as more probative of the appropriate rating than is a GAF score.  Furthermore, use of the GAF scores has been abandoned, because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) [hereinafter DSM-5].  

In summary, the Veteran did not manifest any of the symptoms illustrative of a 50 percent disability rating.  The Veteran does manifest additional symptoms.  Nevertheless, the Board does not find that the Veteran's additional symptoms were of similar severity, frequency, or duration to the symptoms enumerated in the rating criteria.  The evidence is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The weight of the evident indicates that the symptoms of the Veteran's PTSD were not severe enough to cause occupational and social impairment with reduced reliability and productivity prior to October 2009, and, therefore, the rating criteria for a disability rating of 50 percent have not been met.  Additionally, the Veteran does not meet the rating criteria for a disability rating in excess of 50 percent, because all disability rating in excess of 50 percent require that a veteran's occupational and social impairment be even more severe than the occupational or social impairment required for a disability rating of 50 percent.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

Prior to December 28, 2011

The Veteran was assigned a 50 percent rating from October 13, 2009 to December 27, 2011.  The evidence of record suggests that this is the appropriate rating based on his symptomatology.

There is no question that the Veteran's PTSD was causing problems during this time.  However, the evidence of record does not show that such psychiatric symptomatology caused social and occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

Turning first to the symptomatology consistent with a 70 percent rating, the Veteran was noted to have some suicidal ideation during this time.  However, the suicidal ideation, when present, was noted to be passing and without plan or intent.  There is simply no showing that this impaired his social or occupational functioning to a degree warranting a 70 percent rating.  As noted, it is not just the presence of the symptom, but its impact on social and occupational functioning.  Looking to the other symptoms, the Veteran did report panic attacks (symptom commensurate with 50 percent rating), but not near continuous panic (symptom commensurate with 50 percent rating).  The Veteran was noted to get angry easily, but when he did, he was able to walk away and had not resorted to violence.  The Veteran was also consistently well-groomed and did not show any impaired hygiene.

The Veteran appears to have had a stable family life, a full effect, and while he was not working, it was noted on several occasions that the Veteran's PTSD would have only had a mild impact on his employment as the reason he was not working was his receipt of treatment for stomach cancer.
As such, a rating in excess of 50 percent prior to December 28, 2011 is denied.

From December 28, 2011 to March 9, 2014

The Veteran is not shown to be entitled to a total disability rating for PTSD prior to March 10, 2014.  A total schedular rating requires total social and occupational impairment.  Here, the evidence of record prior to March 2014 clearly has shown a good relationship between the Veteran and his wife and children, and the Veteran has described visiting friends and family.  As such, the Veteran's PTSD has not been shown to have caused total social impairment.  Therefore, a rating in excess of 70 percent prior to March 10, 2014 is denied.

Extraschedular Rating

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required for this appellate period.  As previously noted, the schedular criteria applicable to this case include the terms occupational and social impairment.  These are broad terms that by their very nature require the Board to consider the Veteran's health holistically and globally.  That is, the Board necessarily considers all of the PTSD related symptoms within the scheduled rating criteria.  As noted, Vazquez-Claudio directed the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted his occupational and social functioning.  Therefore, in light of the fact that the scheduling criteria requires the Board to look at the Veteran's entire disability picture, the Board finds that the Veteran's current disability picture is fully contemplated by the existing schedular rating criteria.  As such, referral for extraschedular consideration is not warranted.
 
The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran is no longer working.  However, TDIU was denied specifically in January 2010, and the Veteran neither appealed that rating, nor has he since alleged, at least prior to March 2014, that he cannot work on account of his PTSD. Thus, the Board finds that Rice is inapplicable.






ORDER

The issue of entitlement to a disability rating in excess of 30 percent for migraine headaches is dismissed.

An increased rating for PTSD is denied.


______________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


